ACCEPTED
                                                                                           01-15-00463-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      5/22/2015 4:00:54 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                               NO. 01-15-00463-CV

                                                         FILED IN
                     IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                  AT HOUSTON                      5/22/2015 4:00:54 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk

                                NURIA MANDJE,

                                                            Appellant,

                                          v.

                             CCI SERVICES, CORP.

                                                          Appellee.


              On Appeal from the 11th Judicial District Court of
                           Harris County, Texas


                 APPELLANT’S UNOPPOSED MOTION
             TO EXTEND TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, Nuria Mandje, Appellant herein, and pursuant to TEX. R. APP.

P. 10 and 38.6(a), file this Unopposed Motion to Extend Time to File Appellant’s

Brief in the above captioned appeal, and in support thereof would show the

following:

      1.     The trial court, by order dated April 30, 2015, denied Appellant’s Special

                                          1
Appearance in Cause No. 2014-59752; CCI Services, Corp. V. Nuria Mandje f/k/a

Nuria M. Caracciolo; In the 11th Judicial District Court, Harris County, Texas.

       2.    Appellant timely perfected an interlocutory appeal of said order pursuant

to TEX. CIV. PRAC. & REM. CODE §51.004 and TEX. R. APP. P. 26.1 on May 18, 2015.

       3.    Pursuant to TEX. R. APP. P. 35.1(b) and 26.1(b), the clerk’s record for

this interlocutory appeal is due to be filed on or before May 28, 2015. Appellant

believes that there will be no court reporter’s record; and that the only record on

appeal will be the clerk’s record. Appellant timely requested preparation of the

clerk’s record on May 19, 2015, and has made arrangements with the clerk to pay the

applicable fee.

       4.    Pursuant to Tex. R. App. P. 38.6(a)(1), Appellant’s brief is due to be

filed within 20 days of the filing of the clerk’s record. Assuming the clerk’s record

is timely filed on May 28, 2015, Appellant’s brief will be due on or about June 17,

2015

       5.    Counsel for Appellant is currently scheduled on a pre-paid, non-

refundable trip to Grand Teton National Park and Yellowstone National Park from

June 5, 2015 until June 15, 2015 for his twenty-fifth wedding anniversary. This trip

has been planned and booked for over three months. During that period, counsel will

not be able to review the record or draft the brief in time to meet a June 17, 2015,

                                          2
filing date.

       6.      Appellant respectfully requests the Court of Appeals to extend the

Appellant’s briefing deadline nine (9) days until June 26, 2015, to enable counsel

time to complete review of the record and draft the brief upon return from his

vacation.

       7.      The delay will not result in foreseeable prejudice to Appellee or impact

any deadlines in the trial court.

       8.      This is Appellant’s first request for an extension of time.

       9.      Appellee is not opposed to this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellant Nuria Mandje

respectfully request that the First Court of Appeals grant the requested nine (9) day

extension of time to file Appellant’s brief; and for such other and further relief to

which she may be justly entitled.




                                            3
                                             Respectfully submitted,

                                             THE CUNNINGHAM LAW FIRM

                                              /s/ Scott Douglas Cunningham
                                             SCOTT DOUGLAS CUNNINGHAM
                                             Texas Bar No. 05243700
                                             7670 Woodway, Suite 110
                                             Houston, Texas 77063
                                             (713) 273-8950
                                             (713) 273-8951 (Fax)
                                             E-mail: sdc1776@peoplepc.com

                                             COUNSEL FOR APPELLANT



                      CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that counsel for Appellant and counsel for
Appellee conferred on May 21st, 2015, and Appellees is unopposed to this request for
extension of time to file Appellant’s brief.

                                        /s/Scott Douglas Cunningham
                                      SCOTT DOUGLAS CUNNINGHAM




                                         4
                         CERTIFICATE OF SERVICE

       In accordance with Rule 9.5(e) of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the Appellant’s Unopposed Motion to
Extend Time to File Appellant’s Brief has been sent to the following counsel of record
on this 22nd day of May, 2015.

      Counsel for Appellees

      Matthew A. Kornhauser
      HOOVER SLOVACEK, LLP
      5051 Westheimer Rd., Suite 1200
      Houston, Texas 77056

      Via Regular First Class Mail

      T. Michael Ballases
      HOOVER SLOVACEK, LLP
      5051 Westheimer Rd., Suite 1200
      Houston, Texas 77056

      Via Regular First Class Mail


                                                /s/ Scott Douglas Cunningham
                                              SCOTT DOUGLAS CUNNINGHAM




                                          5